Case:
   Case
      19-1116
          1:10-cr-00184-WES-PAS
                  Document: 00117425147
                                  Document
                                        Page:
                                           511 1FiledDate
                                                      04/12/19
                                                          Filed: 04/11/2019
                                                                  Page 1 of 1 PageID
                                                                               Entry ID:
                                                                                     #: 5073
                                                                                         6246075




                     United States Court of Appeals
                                     For the First Circuit
                                         _____________________

      No. 19-1116
                                       JOSE ALIBAL SANTIAGO

                                           Petitioner - Appellant

                                                     v.

                                            UNITED STATES

                                          Respondent - Appellee
                                          __________________

                                               JUDGMENT

                                          Entered: April 11, 2019
                                       Pursuant to 1st Cir. R. 27.0(d)

             By order entered March 18, 2019, appellant was directed to show cause in writing as to
      why this appeal should not be dismissed for lack of jurisdiction and untimeliness. Appellant was
      warned that failure to respond by April 1, 2019, would lead to dismissal for lack of diligent
      prosecution.

             Appellant having failed to file a timely response, it is hereby ordered that the above-
      captioned appeal be dismissed in accordance with 1st Cir. R. 3.0(b).

                                                          By the Court:

                                                          Maria R. Hamilton, Clerk


      cc:
      Donald Campbell Lockhart
      Kevin J. Fitzgerald
      Jose Alibal Santiago
